IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Markus Hollingsworth,                 :
                Petitioner            :
                                      :   No. 2024 C.D. 2016
           v.                         :
                                      :
Unemployment Compensation             :
Board of Review,                      :
                 Respondent           :


                                  ORDER


           AND NOW, this 10th day of August, 2018, it is ORDERED that the
above-captioned opinion filed May 17, 2018, shall be designated OPINION rather
than MEMORANDUM OPINION, and it shall be reported.



                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge